 1
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT

10                       CENTRAL DISTRICT OF CALIFORNIA

11
     DAMEN RABB,                      ) Case No. CV 17-9318-JAK (JPR)
12                                    )
                        Petitioner,   )
13                                    )     J U D G M E N T
                   v.                 )
14                                    )
     M. ELIOT SPEARMAN, Warden,       )
15                                    )
                        Respondent.   )
16                                    )
17       Pursuant to the Order Accepting Findings and Recommendations
18 of U.S. Magistrate Judge, IT IS HEREBY ADJUDGED that Respondent’s
19 motion to dismiss is granted and this action is dismissed with
20 prejudice.
21
22 DATED: January 30, 2020
23                                     JOHN A. KRONSTADT
                                       U.S. DISTRICT JUDGE
24
25
26
27
28
